Citation Nr: 0119878	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a pinched nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied service 
connection for a pinched nerve.


REMAND

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duty to assist.  This law applies 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Thus because of the change in the law 
eliminating the requirement of a well-grounded claim, and 
mandating full development, the RO must adjudicate this claim 
under the current statute.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

With regard to the enactment of the VCAA, and the instant 
claim, the Board notes that it was denied on the basis that 
it was not well-grounded.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The veteran contends that the RO erred by failing to grant 
service connection for a pinched nerve.  

Upon review, the Board notes that service medical records 
include numerous complaints of low back pain as well as 
headaches.  In November 1976 the veteran complained of left 
shoulder and arm pain and in November 1977 he complained of 
neck pain, which was diagnosed as torticollis.  In September 
1980 the veteran was noted to have had numbness and right-
sided weakness following a fall and a period of 
unconsciousness.  In view of the complaints in service, the 
veteran should be afforded a VA examination in order to 
obtain a medical opinion as to the etiology of his current 
pinched disorder.

In addition, the veteran stated that he received treatment at 
the VA Medical Center (VAMC) in Newark, New Jersey.  There is 
nothing in the claims file to indicate that this evidence was 
requested by the RO.  Since VAMC records are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, they are deemed to be constructively part 
of the record on appeal and must be obtained.  Dunn v. West, 
11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The Board's identification of development does not take the 
place of the RO's responsibility for ensuring compliance with 
the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his pinched nerve disorder since service.  
Of particular interest are medical 
records from the VAMC in Newark, New 
Jersey.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file. Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.

3.  The veteran should be scheduled for a 
VA neurological examination to determine 
the nature and etiology of his claimed 
lumbar and cervical spine disorder.  The 
claims file must be made available to and 
reviewed by the physician prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
Any test or studies deemed appropriate by 
the physician to make this determination 
should be undertaken.  The physician 
should determine whether it is at least 
as likely as not that the veteran's 
pinched nerve is etiologically related to 
service and the complaints reported 
therein.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the  should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




